Citation Nr: 0704663	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  99-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1964 to March 
1969.  

By rating action in March 1972, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.  Subsequent 
rating decisions in July 1974 and October 1979, found that 
the new and material evidence had not been submitted to 
reopen the claim.  A notice of disagreement to the October 
1979 rating decision was received in November 1979, and a 
statement of the case (SOC) was promulgated in January 1980; 
however, the veteran did not perfect an appeal.  

By rating action November 1986, the RO reopened the claim and 
denied service connection for a psychiatric disorder, 
including PTSD on a de novo basis.  By rating action in March 
1987, the RO confirmed and continued the November 1986 
decision.  A notice of disagreement was received in April 
1987, and an SOC was promulgated in May 1987; however, the 
veteran did not perfect an appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision by 
the RO which granted service connection for PTSD and assigned 
a 100 percent evaluation, effective from March 26, 1998, the 
date of admission to a VA medical facility for psychiatric 
treatment.  Thereafter, the veteran perfected an appeal as to 
the effective date assigned.  In August 2001, the Board 
assigned an earlier effective date to February 20, 1998, the 
date of receipt of the request to reopen the claim, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In November 
2002, the Court granted a Joint Motion to vacate and remand 
the August 2001 Board decision based on VA's failure to 
comply fully with the duty to assist under VCAA.  The Board 
remanded the appeal for additional development in June 2003.  

The issue of clear and unmistakable error (CUE) in a November 
1986 rating decision was remanded with the current issue on 
appeal in the June 2003 Board decision.  In December 2003, 
the Board found that there was no CUE in the November 1986 
rating decision, and the veteran appealed to the Court.  In 
February 2005, the Court granted a Joint Motion to vacate and 
remand the December 2003 Board decision based on inadequate 
reasons and bases.  In July 2005, the Board readjudicated the 
issue and denied the claim.  Accordingly, this issue is no 
longer in appellate status and will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from a March 1987 
rating decision that denied service connection for PTSD, and 
that rating decision is final.  

3.  A request to reopen the claim of service connection for 
PTSD was received in February 1998.  

4.  Service connection for PTSD was granted by the RO in 
February 1999, and the veteran was subsequently assigned an 
effective date of February 20, 1998, the date of receipt of 
his request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that last denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).  

2.  An effective date earlier than February 20, 1998, for the 
grant of service connection for PTSD is not assignable.  38 
U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 5107, 5108, 
5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p)(r), 
3.104, 3.156, 3.159, 3.400(q)(r) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

The Court has held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  .  

In this case, the June 2003 Board remand and September 2005 
and March 2006 letters fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in August 2006.  The veteran 
was notified of the evidence that was needed to substantiate 
his claim, including the evidence necessary to establish an 
earlier effective date for the grant of service connection 
for PTSD, and was provided with the appropriate laws and 
regulations in the August 2001 SSOC.  He was also notified 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Effective Dates - Applicable Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006)

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2006).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2006).  

Factual Background

The basic facts in this case are not in dispute.  The 
veteran's original claim of service connection for a 
psychiatric disorder was denied by the RO in March 1972.  The 
veteran was notified of this decision and did not appeal.  
His requests to reopen the claim were denied by the RO in 
July 1974 and October 1979.  The veteran initiated, but did 
not perfect an appeal to the October 1979 rating decision.  
In June 1986, the veteran again requested to reopen his claim 
and included the issue of service connection for PTSD.  By 
rating action in November 1986, the RO reopened the claim and 
denied service connection for a psychiatric disorder, 
including PTSD on a de novo basis.  By rating action in March 
1987, the RO confirmed and continued the denial of service 
connection for PTSD.  A notice of disagreement was received 
in April 1987, and an SOC was promulgated in May 1987; 
however, the veteran did not reply to the SOC or otherwise 
perfect an appeal.  

A letter from the veteran's then-service representative in 
February 1998, indicated that the veteran wished to reopen 
his claim of service connection for PTSD.  By rating action 
in February 1999, the RO granted service connection for PTSD 
and assigned a 100 percent evaluation; the Board subsequently 
assigned an effective of February 20, 1998, the date of 
receipt of the veteran's reopened claim.  The veteran 
disagreed with the effective date assigned giving rise to 
this appeal.  

Analysis

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

As an initial matter, it should be noted that in July 2005, 
the Board concluded that there was no CUE in the November 
1986 rating decision that denied service connection for PTSD.  
As such, that decision is final, and an effective date for 
the grant of service connection for PTSD prior to November 
1986, is legally precluded.  

Service connection for PTSD was last denied by the RO in 
March 1987.  The veteran was notified of this decision and 
did not perfect an appeal.  As an appeal was not perfected 
within the prescribed period under 38 C.F.R. § 20.1103, that 
determination also became final.  The Court has held that the 
rule of finality regarding an original claim implies that the 
date of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
is to be assigned an effective date under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service 
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  Thus, 
there is no basis to award an effective date for the grant of 
service connection prior to March 1987.  38 C.F.R. 
§§ 20.302(a), 20.1105 (2006).  

A formal claim of service connection for PTSD was received in 
February 1998.  By rating action in February 1999, service 
connection was established and a 100 percent evaluation was 
subsequently assigned by the Board, effective from February 
20, 1998, the date of receipt of the veteran's reopened 
claim, which is the earliest date allowable under the 
applicable criteria.  The Board notes that the veteran 
contends that he had PTSD symptoms since service as 
documented in medical records for many years preceding the 
effective date of the award in this case.  The Board notes 
that the date of filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
potential entitlement, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Id.  The effective date of an award of 
service connection is not to be based on the date of earlier 
medical evidence which might demonstrate a diagnosis, but on 
the date of filing of the application (here, a request to 
reopen the previously denied claim) upon which service 
connection was eventually awarded.  Lalonde, supra.  Further, 
medical reports are accepted as an informal claim only where 
service connection has already been allowed, or where it has 
been denied only because the claimed disability was 
noncompensable in degree.  That is not the situation in this 
case.  See 38 C.F.R. §§ 3.155, 3.157 (2006); Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Consequently, the Board 
concludes that it has no alternative but to find that the 
veteran's claim for an effective date earlier than that 
allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

Entitlement to an effective date earlier than February 20, 
1998, for the grant of service connection for PTSD, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


